          Case 1:19-cv-11764-AT Document 56 Filed 11/20/20 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
ARLENE DELGADO,                                                             DOC #: _________________
                                                                            DATE FILED: _11/20/2020_____
                                  Plaintiff,

                -against-                                                   19 Civ. 11764 (AT) (KHP)

DONALD J. TRUMP FOR PRESIDENT, INC., TRUMP                                ORDER OF REFERENCE
FOR AMERICA, INC., SEAN SPICER, individually,                            TO A MAGISTRATE JUDGE
REINCE PRIEBUS, individually, STEPHEN BANNON,
individually,

                         Defendants.
ANALISA TORRES, District Judge:

       The above-entitled action is referred to the Honorable Katharine H. Parker for the
following purposes:

  ☐    General Pretrial (includes scheduling,              ☐   Consent under 28 U.S.C. § 636(c) for all
       discovery, non-dispositive pretrial motions,            purposes (including trial)
       and settlement)


  ☐    Specific Non-Dispositive Motion/Dispute             ☐   Consent under 28 U.S.C. § 636(c) for limited
                                                               purpose (e.g., dispositive motion, preliminary
       __________________                                      injunction)
                                                               Purpose:


  ☐    If referral is for discovery disputes when the      ☐   Habeas Corpus
       District Judge is unavailable, the time period of
       the referral:
       _________________________

  ☒    Settlement                                          ☐   Social Security

  ☐    Inquest After Default/Damages Hearing               ☐   Dispositive Motion (i.e., motion requiring a
                                                               Report and Recommendation)
                                                               Particular Motion: ________________



       SO ORDERED.

Dated: November 20, 2020
       New York, New York
